Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant's election with traverse of Group I in the reply filed on 9/12/2022 is acknowledged.  
It is noted applicant has not presented arguments with respect to traverse.
	Upon further consideration, the restriction as to species of protein “either as recited in claim 20 or 23” is withdrawn, but maintained as to the other recited species.
Applicant’s election without traverse of species (AAV2 VP1 capsid; SEQ ID NO: 85; N382D; protein-coding gene; therapeutic protein; hSyn1) in the reply filed on 9/12/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-32, 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/12/2022.
Claims 20-29, 33-36 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 2/14/2022; 8/6/2021; 4/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings such as Figure 6A are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Objections
4. Claims 20, 26 are objected to because of the following informalities:  
As to claim 20, for improved language, the claim should recite language such as “An adeno-associated virus 2 (AAV2) VP1 capsid protein comprising and amino acid sequence comprising SEQ ID NO: 85 (elected species) inserted between amino acids N587 and R588 of the AAV2 VP1 capsid protein”.
As to claim 26, for improved grammar, the claim should recite language such as “wherein the viral particle exhibits an enhanced preference…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 20-29, 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 20-29, 33-36 as submitted 9/12/2022.
As to claims 20, 23, said claims recite numbered positions such as N587, R588, N382D, V708I. It is not clear what the positions are relative to, or what constitutes position number 1.
Further as to claim 26, it is not clear how a particle can show a preference, which indicates an amount of decision making.

Conclusion
6. SEQ ID NO: 85 is free of the prior art of record. Thus, the search was extended to additional species as recited in claim 20.
SEQ ID NOs: 82, 86 are also free of the prior art of record.
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Si et al. (WO2015062516)(See PTO-892: Notice of References Cited)(See also the EPO English translation of WO2015062516)(See PTO-892: Notice of References Cited) teaches: AAV with site directed mutation and modification (p. 1); including insertions at N587 and N587+1 (p. 3).
B. Schaffer et al. (US20090202490)(See PTO-892: Notice of References Cited) teaches: mutated AAV that exhibits altered capsid properties (abstract); V708I substitution compared to AAV2 in SEQ ID NO: 5 [0102]..
C. Adachi et al. (WO2015164757)(See PTO-892: Notice of References Cited) teaches: AAV2R585E mutants; including N382D substitution (Table 1).
D. Bern et al. (WO2012145601)(See PTO-892: Notice of References Cited) teaches SEQ ID NO: 63, which anticipates SEQ ID NO: 106 (See Result 1 of STIC Sequence Search Result 20221114_170616_us-17-209-336a-106.align250_dx.rag in SCORE).
8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648